DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama et al. US 2015/0239702 A1 (hereinafter “Sugiyama”).
Regarding claim 15, Sugiyama, with reference to FIGS. 19-23, discloses a print medium loading device comprising: 
a loading unit (discharge tray 52) on which at least one print medium is loadable;
a transporting roller unit (discharging roller pair 58) to individually transport the at least one print medium toward the loading unit; 

a print medium guide (two interpretations: first interpretation includes unit 114, refer to FIG. 19, having an opening, most downstream portion of 114, to allow leading end of moving gate to be pass or second interpretation includes regulator 73, that appears to have openings, not shown but FIG. 2 shows a back wall with openings for a moving gate type member 31, in order to allow passage of the leading end of the moving gate)  comprising an opening into which a leading end of the moving gate is insertable,
wherein the moving gate is to: 
block (refer to FIG. 23A/23B) a contact between a trailing end of a first print medium (P1) of the at least one print medium loaded onto the loading unit and a leading end of a second print medium (P2) of the at least one print medium trailing the first print medium when the second print medium is transported by the transporting roller unit toward the loading unit, and 
press a trailing end of the second print medium loaded on the loading unit in a direction toward the loading unit when the second print medium is loaded on the loading unit (figures only show 111 pressing a trailing end of the first print medium P1, but the device is at least capable of repeating the same pattern of blocking a sheet being discharged and thereafter pressing the discharged sheet after intermediate retraction step, see process of FIG. 23A-23C, which is repeated for each sheet discharged after P1), and

Regarding claim 16, Sugiyama, with reference to FIGS. 19-23, discloses a print medium loading device comprising: 
a loading unit (52) on which a print medium is loadable; 
a transporting roller unit (discharging roller pair 58) to transport the print medium toward the loading unit; 
a moving gate (110, 111), located between the loading unit and the transporting roller unit and movable between a first location (FIG. 22A), a second location (FIG. 22B/23A), a third location (FIG. 23B), and a fourth location (FIG. 23C), the moving gate comprising a first protrusion (broadest reasonable interpretation includes an end of 119, refer to FIG. 19) and a second protrusion (an opposite end of the first protrusion, which is another end of 119) on an end of the moving gate in a direction perpendicular to a moving direction of the moving gate, the first protrusion and the second protrusion being spaced apart from each other;
a guide structure (114, refer to FIG. 19) to guide a movement of the first protrusion and the second protrusion such that the moving gate sequentially moves to the first location, the second location, the third location, and the fourth location; and 

wherein the moving gate is to: 
block (refer to FIG. 23A/23B) a contact between a trailing end of a first print medium (P1) of the at least one print medium loaded onto the loading unit and a leading end of a second print medium (P2) of the at least one print medium trailing the first print medium when the second print medium is transported by the transporting roller unit toward the loading unit, and
press a trailing end of the second print medium loaded on the loading unit in a direction toward the loading unit when the second print medium is loaded on the loading unit (figures only show 111 pressing a trailing end of the first print medium P1, but the device is at least capable of repeating the same pattern of blocking a sheet being discharged and thereafter pressing the discharged sheet after intermediate retraction step, see process of FIG. 23A-23C, which is repeated for each sheet discharged after P1).
Allowable Subject Matter
Claims 1-5 and 7-14 are allowed.
Claims 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 15 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference a new interpretation of the Sugiyama reference in view of the amendment to claim 15 and new claim 16, as subject matter of claims 15 and 16 were not previously presented in depending claims) in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUIS A GONZALEZ/Primary Examiner, Art Unit 3656